Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on 11/24/2021.
Claims 1-20 are currently pending and have been examined.
This action is made final.

Response to Arguments
Applicant’s arguments, see pages 8 and 9 of Applicant’s response filed on 11/24/2021, with respect to 35 USC § 101.  With respect to the Applicant’s argument that the proposed amendments satisfy the requirements of 35 USC § 101, the Examiner has considered the arguments, however they are not persuasive.  The Applicant first argues that per the 2019 Revised Patent Subject Matter Eligibility Guidance, for the revised Step 2A of the two prong inquiry, that the claim integrates the judicial exception into a practical application. The Applicant further argues that the Independent claims recite a technical solution to an alleged abstract idea. 
MPEP 2106.05(a)
In determining patent eligibility, examiners should consider whether the claim "purport(s) to improve the functioning of the computer itself" or "any other technology or technical field." Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 225, 110 USPQ2d 1976, 1984 (2014). This consideration has also been referred to as the search for a technological solution to a technological problem. 

After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. 
 Per the MPEP, the Examiner believes the improvement, which is the optimization of a room assignment, is not an improvement to a technology or technical field, but an improvement to the abstract idea of allocating or assigning rooms to customers. The Examiner did not find a technology or technical field that was being improved upon.
The Applicant further argues that in claims 7 and 15, reciting “performing linear regression”, is a form of machine learning, and the its recitation is similar to “the claims in the PTAB decision of Ex Parte Linden, 2018- 003323 (Apr. 1, 2019), which was designated as “informative” and in which the PTAB reversed the 101 rejections due in part to the use of a “trained neural network” as opposed to the use of generic computer components. Linden at pp. 8-9.”
The Examiner believes that in contrast to the Ex Parte Linden example, in which it was found that: “Appellants also argue that the claimed invention is a specific implementation to address specific technological problems in automatic speech recognition (App. Br. 10–11) and is directed to a “specific improvement in computer capabilities.” App. Br. 14; see also Reply Br. 2–4 (citing the abstract, paragraphs 93–113, and Table 3 to support that the claimed invention is “an improvement to the technical field of automatic speech recognition.”)”,  this invention does not address a specific technological problem such as automatic speech recognition, but instead, involves improving/optimizing a method or system of assigning rooms to customers in a hotel.  In addition, the linear regression that is recited in claims 7 and 15, is recited at a high level of generality such that it is merely part of the abstract idea.  It could be characterized as part of the overall abstract idea of certain methods of organizing 
  Therefore, the claim is not integrated into a practical application.   In addition, for the same reasons as stated above, the claim also does not amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.  
Applicant’s arguments, see pages 9-11 of Applicant’s response filed on 11/24/2021, with respect to 35 USC § 103.  With respect to the Applicant’s argument that the proposed amendments overcome the art of record with respect to the independent claims 1, 9, and 17, the Examiner agrees.  Based on the amended claims the Examiner has performed an updated search.  Results of the updated search for prior art and a reanalysis of the claims can be found in the section below, labeled Allowable Subject Matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories.  Specifically, claims 1-8 are directed towards a process, claims 9-16 are directed towards a manufacture, and claims 17-20 are directed to a machine.
As per claim 1, claim 1 is rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of receiving a plurality of hard constraints and soft constraints; receiving reservation preferences and room features; performing optimization, the optimization comprising: determining a guest satisfaction assignment cost based on the reservation preferences and room features; determining an operational efficiency assignment cost comprising room utilization, gap utilization and room upgrade costs; generating a weighted cost matrix based on the guest satisfaction assignment cost and the operational efficiency assignment cost, the generating the weighted cost matrix comprising, for each of a plurality of reservation-room pairs, combining the corresponding guest satisfaction assignment cost and the corresponding operational efficiency assignment cost with objective weights; generating preliminary room assignments based on the weighted cost matrix; when the preliminary room assignments are feasible, the preliminary room assignments are the optimized room assignments comprising a feasible selection of elements of the matrix; when the preliminary room assignments are infeasible, relaxing one or more constraints and repeating the performing optimization until the preliminary room assignments are feasible, as drafted covers certain methods of organizing human activity.  That is, the method of optimizing a room assignment for a hotel, represents a commercial or legal interactions (including agreements in the form of contracts; legal 
Because Independent claim 1 contains no additional elements outside of the abstract idea, the judicial exception is therefore not integrated into a practical application and does not amount to significantly more than the judicial exception. The claim is therefore not patent eligible.
As per claim 2, claim 2 only further narrows the abstract ideas of claim 1 and contains no additional elements.  The claim is therefore not patent eligible.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of the optimization comprising solving a multi-commodity network flow problem with Boolean variables, as drafted cover mathematical concepts.  That is, solving a multi-commodity network flow problem with Boolean variables amounts to applying well known mathematical formulas and equations to solve an optimization problem. The claim therefore recites an abstract idea. 
In addition, because claim 3 contains no additional elements outside of the abstract idea, the judicial exception is not integrated into a practical application and 
As per claim 4, claim 4 only further narrows the abstract ideas of claim 1 and contains no additional elements.  The claim is therefore not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of relaxing double-booking constraints and setting double-booking room daily penalties to zero; for each day of a planning horizon, relaxing double-booking constraints and solving a room assignment problem for the day using room daily penalties and Lagrangean relaxation; when there is double booking, updating the room daily penalties based on a level of the double-booking and repeating the for each day of the planning horizon, relaxing double-booking constraints and solving the room assignment problem for the day using room daily penalties and Lagrangean relaxation, as drafted, cover certain methods of human activity.  That is, relaxing constraints, setting or establishing penalties for double-booking, solving a room assignment problem using penalties and Lagrangian relaxation, updating penalties based on the level of double-booking, represent commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  In addition, solving a room assignment problem using Lagrangean relaxation, as drafted, falls within mathematical concepts.  That is, applying Lagrangean relaxation to a room assignment problem amounts to applying known mathematical 
In addition, because claim 5 contains no additional elements, the judicial exception is not integrated into a practical application and does not amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per claim 6, claim 6 only further narrows the abstract idea of claim 5, and includes no additional elements.  The claim is therefore not patent eligible. 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of performing pre-optimization analysis comprising performing linear regression to generate viable room substitution and creating a market group hierarchy and estimate reservation importance, as drafted covers certain methods of organizing human activity. That is performing analysis using linear regression to generate room substitutions, creating a market group hierarchy, and estimating reservation importance, represent commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  In addition, performing analysis using linear regression to generate room substitution, as drafted also covers mathematical concepts.  That is, using linear regression to generate room substitutions amounts to applying mathematical formulas and equations to solve an optimization problem.  Creating a market group hierarchy and estimating reservation importance also fall within the category of mental processes, or processes 
In addition, because claim 7 contains no additional elements outside of the abstract idea, the judicial exception is therefore not integrated into a practical application and does not amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of wherein the generating preliminary room assignments based on the weighed cost matrix comprises a Hungarian algorithm heuristic to solve an assignment problem comprising an integer programming formulation utilizing the guest satisfaction assignment cost and the operational efficiency assignment cost as constraints, as drafted, cover certain methods of organizing human activity.  That is, generating preliminary room assignments based on a weighted cost matrix, utilizing a Hungarian algorithm to solve an assignment problem that contains guest satisfaction assignment cost and operational cost constraints, represent commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  In addition, generating a preliminary room assignment based on a weighted cost matrix comprising a Hungarian algorithm to solve an assignment problem also falls within certain mathematical concepts.  That is, generating a preliminary room assignment based on a weighted cost matrix comprising 
In addition, because claim 8 contains no additional elements outside of the abstract idea, the claim is not integrated into a practical application and does not amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per claim 9, claim 9 recites the same abstract ideas as claim 1, with the additional elements of a computer readable medium, instructions, and a processor.  The additional elements of a computer readable medium, instructions, and a processor, as drafted, amount to no more than mere instructions to apply the exception using generic computer components.  Therefore, the claim is not integrated into a practical application and does not amount to significantly more than the judicial exception.  Therefore the claim is not patent eligible.
As per claim 10, claim 10 only further narrows the abstract ideas of claim 9, and includes no additional elements.  The claim is therefore not patent eligible.
As per claim 11, claim 11 contains the same abstract ideas as claim 3, and contains no new additional elements.  The claim is therefore not patent eligible.
As per claim 12, claim 12 only further narrows the abstract ideas of claim 9, and contains no new additional elements.  The claim is therefore not patent eligible.
As per claim 13, claim 13 contains the same abstract ideas as claim 5 and contains no new additional elements.  The claim is therefore not patent eligible.
As per claim 14, only further narrows the abstract ideas of claims 13, and contains no additional elements. The claim is therefore not patent eligible.
As per claim 15, claim 15 contains the same abstract ideas as claim 7, and contains no new additional elements.  The claim is therefore not patent eligible. 
As per claim 16, claim 16 contains the same abstract ideas as claim 8, and contains no new additional elements.  The claim is therefore not patent eligible.
As per claim 17, claim 17 contains the same abstract ideas as claim 1, with the additional elements of one or more processors, instructions, and a database.  The additional elements of one or more processors, instructions, and a database, as drafted, are recited at a high level of generality, such that they amount to no more than mere instructions to apply the exception using generic computer components.  The claim is not integrated into a practical application and does not amount to significantly more than the judicial exception.  Therefore the claim is not patent eligible.
As per claim 18, claim 18 only further narrows the abstract idea of claim 17 and contains no additional elements.  The claim is therefore not patent eligible.
As per claim 19, claim 19 contains the same abstract idea as claim 3, and contains no new additional elements.  The claim is therefore not patent eligible.
As per claim 20, claim 20 only further narrows the abstract ideas of claim 17, and contains no new additional elements.  The claim is therefore not patent eligible.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, as set forth in the Office Action. 
The features of claim 1 that are allowable over the prior art include:
determining an operational efficiency assignment cost comprising room utilization, gap utilization and room upgrade costs;

the generating the weighted cost matrix comprising, for each of a plurality of reservation-room pairs, combining the corresponding guest satisfaction assignment cost and the corresponding operational efficiency assignment cost with objective weights;

None of the art of record either alone or in combination disclose an operational efficiency assignment cost that comprises a room utilization, gap utilization and room upgrade costs, or a weighted cost matrix that combines the guest satisfaction assignment cost and a corresponding operational efficiency assignment cost with objective weights.
Therefore, it is hereby concluded that based on the totality of evidence, that the art of record neither alone or in combination, neither anticipates, reasonably teaches, nor renders obvious, the above noted features of the Applicant’s invention.

The most relevant prior art of record includes:
Goel (US 8145536 B1)
Elizalde (How to Use a Scoreboard to Prioritize Features)
Gabriel (US 20090287629 A1)
Thompson (US 20170068890 A1)

With regard to Goel, Goel discloses A method of optimized room assignments for a hotel, the method comprising: receiving a plurality of hard constraints and soft constraints.  Goel discloses optimizing a value for a customer or company (see, Column 7, Lines 52 – 56)).  Goel discloses a Hotel (see (Column 16, Lines 32-33)). Goel discloses hard constraints (see (Column 36, Lines 47-50), (Column 173, Lines 26-29)). Goel discloses soft constraints (see (Column 173, Lines 26-31)).
Geol discloses receiving reservation preferences and room features; Geol discloses receiving preferences such as number of rooms, amenities, etc. (see (Column 173, Lines 26-31)). 
Geol discloses performing optimization, the optimization comprising: Goel discloses performing an optimization (Column 7, Lines 52-55)).
Goel discloses determining a guest satisfaction assignment cost based on the reservation preferences and room features; Goel teaches a guest satisfaction assignment cost (utility/ranking) based on preferences and room features (or amenities). (see (Column 160, Lines 58-63), (Column 161, Lines 1-3), (Column 36, Lines 3-10)). 
Elizalde discloses generating a weighted cost matrix based on the guest satisfaction assignment cost and the operational efficiency assignment cost. 
Gabriel discloses generating preliminary room assignments based on the weighted cost matrix; Gabriel discloses generating room assignments based on a weighted cost matrix or table (see [0038], [0042]).
Thompson discloses when the preliminary room assignments are feasible, the preliminary room assignments are the optimized room assignments comprising a feasible selection of elements of the matrix; Thompson discloses the preliminary or initial optimization room assignments being the implemented room assignments (see [0018]).
Thompson discloses when the preliminary room assignments are infeasible, relaxing one or more constraints and repeating the performing optimization until the preliminary room assignments are feasible.  Thompson teaches that if a potential solution is not feasible, then relaxing or minimizing a constraint (see [0058]).
As stated above, none of the art of record, either alone or in combination, either anticipates, reasonable teaches, nor renders obvious the below noted features of the Applicant’s Invention.  
determining an operational efficiency assignment cost comprising room utilization, gap utilization and room upgrade costs; 
Goel discloses an operational efficiency cost (see (Column 35, Lines 43-46), (Column 180, Lines 62 – Column 181, Line 4)).  However, neither Goel nor any of the other references cited, either alone or in combination disclose that the operational efficiency assignment cost comprises room utilization, gap utilization and room upgrade costs.  
the generating the weighted cost matrix comprising, for each of a plurality of reservation-room pairs, combining the corresponding guest satisfaction assignment cost and the corresponding operational efficiency assignment cost with objective weights;
Elizalde discloses generating a weighted cost matrix (see the display of a scorecard after step 4, which lists Operational Efficiency and User Experience), however does not include combining the guest satisfaction assignment cost and the corresponding operational efficiency assignment cost with objective weights.  
Therefore, Independent claim 1 is therefore novel/non-obvious.
By virtue of their dependency on claim 1, claims 2-8 are also novel/non-obvious.
Claim 9 is substantially similar to claim 1, and is therefore also novel/non-obvious for the same reasons as listed above.  
By virtue of their dependency on claim 9, claims 10-16 are also novel/non-obvious.
Claim 17 is substantially similar to claim 1, and is therefore also novel/non-obvious for the same reasons as listed above.
By virtue of their dependency on claim 17, claims 18-20 are also novel/non-obvious.
Additionally, related literature includes “The antecedents of customer satisfaction and dissatisfaction toward various types of hotels: A text mining approach”, Xun Xu, 2016.  This article discusses analyzing hotel amenities, attributes, and quality, in combination with customer satisfaction and facility costs.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446. The examiner can normally be reached Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN G WEBSTER/Examiner, Art Unit 3628                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625